 

Case 1:18-cr-00509-GBD Document 613

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee eee ee eee ee ee eee ee ee ee ee ee ee ee xX
UNITED STATES OF AMERICA :
-against- :
GANISHER BIDJIEV, :
Defendant. :

wee ee ee ee ee eee ee eee eee eee X

GEORGE B. DANIELS, District Judge:

Filed 07/07/20 Page 1of1

 

| USDC SDNY

DOCUMENT
ELECLRONICALTY FILED
DOC #:

DATE FILED: “Jl 0 72020,

 

 

 

 

ORDER

18 Crim. 509-27 (GBD)

The July 16, 2020 sentencing is adjourned to November 5, 2020 at 10:00 a.m.

Dated: July 7, 2020
New York, New York

~ SO ORDERED.

Gis.a:. B Donk

GEPRG . DANIELS
TED STATES DISTRICT JUDGE

 
